Citation Nr: 1723778	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefit currently sought on appeal.  Jurisdiction over the claim has since been transferred to the RO in Montgomery, Alabama.

The Veteran originally filed a claim for service connection for tinnitus in February 2005.  That claim was ultimately denied in an August 2005 rating decision.  In August 2005, he filed a Notice of Disagreement (NOD).  In July 2006, the RO issued a Statement of the Case continuing to deny the Veteran's claim for tinnitus.  In August 2006, the Veteran filed a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeals.  On a later date in August 2006, the Veteran withdrew his claim and the RO decision became final.  The Veteran sought to re-open his service connection claim in August 2010 and April 2015. The RO denied each respective claim because evidence submitted did not constitute new and material evidence.

In February 2014, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

In August 2016, the Veteran submitted a claim to increase his rating for valvular heart disease (also claimed as aortic valve disorder, coronary artery disease, shortness of breath and chest pain); and in February 2016 the Veteran submitted a claim to reopen his request for service connection for peripheral vascular disease.  A February 2017 rating action found the evidence had not proven his valvular heart disease had increased in severity sufficiently to warrant a higher evaluation, and that he had not submitted new and material evidence to warrant reopening his claim for peripheral vascular disease.  The Veteran filed a NOD in May 2017 stating he desired a 100 percent disability rating, and that he believed peripheral vascular disease was secondary to his valvular heart disease.  The RO appears to be actively processing these appeals, thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim of entitlement to service connection for tinnitus is addressed below.  The reopened and remanded claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  In a final rating decision issued in August 2005, the RO denied service connection for tinnitus.

3.  Evidence received since the August 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for tinnitus.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2016)].

2.  New and material evidence has been received to reopen the claim of entitlement for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In its August 2005 rating decision, the AOJ considered the Veteran's service treatment records (STRs) and VA Audio examination, and denied service connection for tinnitus, as there was no evidence of tinnitus in the Veteran's STRs and no medical evidence relating his tinnitus to service.

In August 2006, the Veteran's representative at that time, withdrew his appealed claim for tinnitus.  Therefore, the August 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which, as noted above, provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for tinnitus was received prior to the expiration of the appeal period stemming from the August 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Thereafter, in August 2010, the Veteran requested to reopen his claim for service connection for tinnitus.  The AOJ declined to reopen the claim, finding that no new and material evidence had been submitted.

In November 2011, the Veteran filed a NOD along with a September 2011 audiology consult report from the Dallas VA Medical Center (VAMC) stating that he complained to the audiologist that he had recurrent ringing in both ears.  Additionally, he stated that the tinnitus had begun during military service and reported his history of military noise exposure from large guns.  In an August 2012 Statement of the Case (SOC), the AOJ denied the Veteran's claim, finding that no new and material evidence had been submitted.

In the February 2014 travel board hearing, the Veteran described, in detail, his military occupational specialty (MOS) as an infantryman as the etiology of his tinnitus.  He stated that he had no hearing issues prior to entering service, and that "the popping sound, the noise, the artillery, the fighting, contributed to [his] tinnitus."  See February 11, 2014 Hearing Transcript, page 2.  Furthermore, he stated that he worked in an office environment before entering service and after discharge, and he was not exposed to loud noises recreationally.  Therefore, his time during service was the only time and place where he was exposed to acoustic trauma.  He stated that the tinnitus caused constant ringing in his ears, and that it had progressively worsened since he first noticed the ringing in 2005.  Furthermore, the Veteran stated that although he had noticed the ringing, he had not consulted with anyone until going to VAMCs for healthcare. 

In a May 2014 Audiology Consult at the Montgomery VAMC, the Veteran was formally diagnosed with tinnitus.  In a September 2015 rating decision, the AOJ denied the Veteran's claim, finding that no new and material evidence had been submitted.  Additionally, it should be noted that although treatment records from the Montgomery VAMC were considered in issuing the denial, the dates of the treatment records reviewed from the Montgomery VAMC were from February 9, 2015 to September 1, 2015.  Therefore, the May 2014 Audiology Consult and tinnitus diagnosis was not reviewed or considered when the AOJ denied the Veteran's claim in the September 2015 rating decision.

The Board finds that the evidence received since the August 2005 rating decision is new and material.  Specifically, since that decision, which denied service connection based on a lack of evidence proving any in-service incidents or medical evidence proving a nexus, evidence has been collected that could potentially substantiate the in-service and nexus elements of his claim.  This evidence includes additional and detailed statements regarding the Veteran's MOS and in-service noise exposure; and a formal tinnitus diagnosis. 

In Shade, the United States Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for tinnitus.


ORDER

As new and material evidence to reopen the claim for service connection for tinnitus has been received, to this limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Based on the above, the Board finds that a VA opinion is necessary to determine whether the Veteran's tinnitus was a result of military service.  Thus, on remand, a VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's tinnitus. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, schedule the Veteran for an additional VA audiology examination.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay assertions from his February 2014 hearing. 

Following examination and review of the claims folder, the examiner is requested to provide opinion on whether is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise medically related to service - to particularly include exposure to acoustic trauma due to his MOS.
In rendering the requested opinion, the examiner should specifically consider in-service and post-service VA treatment records (if any), as well as the Veteran's lay assertions - to include that that he was exposed to loud noise from artillery fire. 

Additionally, the examiner is also asked to specifically address the Veteran's lay assertions from the February 2014 hearing transcript regarding the onset of symptomatology and continuity of symptomatology since onset.  Specifically the examiner must comment on the following statements:

(a) that the "popping sound, the noise, the artillery, the fighting, contributed to [the Veteran's] tinnitus."

(b) that before he entered service and after discharge, he worked in an office environment and participated in no loud recreational activities, "so there [was] no popping sound, no loud noise, no gun fire," and that he was not exposed to loud noises other than in service.

(c) that the Veteran has constant ringing in his ears and it has gotten progressively worse since he first noted it in 2005.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given that is consistent with the evidence of record.  All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


